office_of_chief_counsel internal_revenue_service memorandum number release date cc ita -------------------- postn-104559-09 uilc date date to joyce l sugawara media and entertainment industry counsel cc lm ctm la from branch chief branch cc ita income_tax accounting subject definition of goodwill for purposes of sec_1031 exchanges on date the office of associate chief_counsel income_tax accounting issued technical_advice tam concluding that the registered trademarks and trade names of a business_entity could not be of like_kind to the trademarks and trade names of another business_entity because they were closely related to if not a part of the goodwill or going_concern_value of a business under sec_1_1031_a_-2 of the income_tax regulations the goodwill or going_concern_value of a business is not of like_kind to the goodwill or going_concern_value of another business using the rationale set forth in tam the industry counsel for media large mid-size business issued advice on date irs nsar 20074401f concluding that like the trademarks and trade names discussed in tam newspapers' mastheads advertiser accounts and subscriber accounts were closely related to if not a part of the goodwill and going_concern_value of the newspapers consequently the exchanged intangibles were not of like_kind under sec_1_1031_a_-2 and the gain from the exchange was not eligible for deferral under sec_1031 of the internal_revenue_code in reaching the conclusion irs nsar 20074401f reasons that 507_us_546 which holds that an intangible asset is not goodwill for purposes of the depreciation rules if it can be separately described and valued apart from goodwill is not relevant to the determination of whether intangibles are of like-kind under sec_1031 postn-104559-09 upon further consideration the office of associate chief_counsel income_tax accounting has concluded that the analysis of newark morning ledger co applies in determining whether intangibles constitute goodwill or going_concern_value within the meaning of sec_1_1031_a_-2 accordingly intangibles such as trademarks trade names mastheads and customer-based intangibles that can be separately described and valued apart from goodwill qualify as like-kind_property under sec_1031 in our opinion except in rare and unusual situations intangibles such as trademarks trade names mastheads and customer-based intangibles can be separately described and valued apart from goodwill of course to qualify as like-kind_property under sec_1031 the property must satisfy all other requirements of sec_1031 including the nature and character rules of sec_1_1031_a_-2 accordingly the service should not follow the position in tam and irs nsar 20074401f on this issue we are available to assist should you have questions on whether intangibles are of like_kind under sec_1_1031_a_-2 please call if you have any questions about this memorandum
